Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 8/2/2022, with respect to claims 1-3, 14-15 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-4, 14-15 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-25
The most pertinent prior arts are Sinha in view of Barwicz and Wajid. The prior arts detail many of the claim limitations but do not teach any specifics regarding the drive circuit. This was established in the final office action mailed on 6/2/2022. The claimed invention differentiates itself from the prior arts on record by explicitly teaching the elements that are a part of the claimed drive circuit. The advantages of the combined elements are “The circuit configuration is adopted, in which the resonant frequency of the resonant mode to be measured is detected at the above frequency detection circuit, so that the drive signal is made to follow the detected resonant frequency above PLL circuit. Thus the concentration measuring instrument can be downsized and can easily measure the concentration of the solute in the solution. If the circuit for generating the first drive signal and the second drive signal having mutually inverted phases to drive the piezoelectric vibrator is configured, the parallel capacitance component of the piezoelectric vibrator can be cancelled with high degree of accuracy. The attenuation gain adjustment of the drive signal by the attenuator in an operation after the initial adjustment is maintained as the attenuation gain adjustment at the time of this initial adjustment.” For these reasons claims 1-25 are now in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863